Citation Nr: 9918478	
Decision Date: 07/04/99    Archive Date: 07/15/99

DOCKET NO.  97-23 528A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a compensable evaluation for service-
connected left knee chondromalacia.

2. Entitlement to service connection for a left hip disorder.

3. Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from August 1970 to July 1974, 
from April 1977 to February 1980, and from September 1986 to 
May 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 1997 rating decision from the Wichita, 
Kansas, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for left knee 
chondromalacia with arthritis with a noncompensable 
evaluation, effective January 21, 1997, and denied service 
connection for a left hip disorder and a left shoulder 
disorder.  At the veteran's request his appeal was 
transferred to the VARO in Phoenix, Arizona in August 1997 
for further adjudication. 

The Board notes that the veteran timely perfected an appeal 
on the issue of an evaluation in excess of 10 percent for 
service-connected low back arthritis at L3-4.  By rating 
decision in March 1999, the RO granted an increased 
evaluation of 40 percent for service-connected low back 
arthritis effective from April 7, 1998.  At the May 1999 
hearing the veteran submitted a written request to withdraw 
this issue from consideration.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.204(b) (1998).  Therefore, the 
issue of an increased evaluation for service-connected low 
back arthritis at L3-4 is not before the Board.

The Board further notes that at the May 1999 hearing, the 
veteran submitted claims for service connection for a heart 
condition secondary to service-connected hypertension, 
service connection for a bilateral eye condition due to his 
heart surgery, and an increased evaluation for service-
connected hypertension.  These claims are referred to the RO 
for further action as necessary.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a compensable 
evaluation for left knee chondromalacia has been obtained.

2. The veteran's left knee disorder is manifested by full 
range of motion, no degenerative changes, pain on walking, 
weakness, mild tenderness, and mild crepitance.  

3. The evidence of record contains no complaints, diagnoses, 
or opinions of left hip or left shoulder pain or pathology 
during active service.  

4. There is no competent medical evidence of a nexus between 
any inservice incident and the veteran's current left hip 
and left shoulder pain.  


CONCLUSIONS OF LAW

1. The criteria for a 10 percent evaluation for service-
connected left knee chondromalacia have been met; the 
criteria for an evaluation in excess of 10 percent have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 
5257, 5260, 5261 (1998).

2. The claims of entitlement to service connection for a left 
hip disorder and a left shoulder disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

All available service medical records were requested and 
received from the National Personnel Records Center in 
October 1993 and April 1994.  The veteran's service medical 
records contain no complaints, diagnoses or opinions of any 
left hip or left shoulder pain or pathology.  The veteran's 
retirement physical examination, dated in March 1993, 
reported no abnormalities of the upper or lower extremities 
or of the spine or other musculoskeletal system.  On a report 
of medical history, completed at the same time, the veteran 
reported a history of swollen or painful joints, leg cramps, 
broken bones, and arthritis, rheumatism, or bursitis.  The 
veteran did not report a history of painful or "trick" 
shoulder.  The examiner noted degenerative joint disease 
pursuant to the complaints of swollen joints and leg cramps 
and noted that the veteran had incurred a traumatic back 
injury in 1970.  

A VA general medical examination was conducted in October 
1993.  The veteran reported an injury to his left arm and 
back in a jeep accident in 1971, while serving in Vietnam.  
The examiner noted that the left forearm was normal and there 
was no pain or deformity at the fracture site.  

The veteran submitted the treatment note of his private 
physician, dated in January 1997.  The physician indicated 
that the veteran reported a history of a back, neck, and 
shoulder injury in 1971, which left him paralyzed for one 
year.  The physician reported decreased strength in the left 
hand and leg, knee, hip and back pain, and tenderness to 
palpation.  The physician indicated assessments of left hip 
and knee, left shoulder and lower back pain of chronic 
nature, which seemed to be arthritic in nature and seemed to 
be traumatic arthritis.  

In his VA Form 9, substantive appeal, received in August 
1997, the veteran stated that he was experiencing more pain 
in his arms and legs.  He stated that he injured his left hip 
and left shoulder in a jeep accident during service in 
Vietnam.  He reported that the injury to his shoulder caused 
constant pain in his arm and constant numbness and loss of 
strength in his hand.  The veteran indicated that the injury 
to his left hip caused numbness in his left leg.  

A VA examination for joints was conducted in April 1998.  The 
veteran reported injury to his low back in 1972, when a jeep 
he was driving went over a landmine.  Upon review of the 
veteran's claims file, the examiner noted no reference to 
this injury.  The veteran reported that he was wheelchair 
bound for one year, secondary to weakness and numbness in his 
legs.  The veteran stated that he had occasional locking in 
his left knee.  The examiner noted no signs of atrophy in the 
lower extremities, and reported an apprehensive gait.  Full 
range of motion of the left knee with mild tenderness and 
some very mild crepitance was noted.  X-ray examination of 
the left knee revealed mild alignment abnormality in 
patellofemoral joint with no significant degenerative 
changes.  The examiner indicated assessments of chronic lower 
back pain and left anterior knee pain secondary to 
patellofemoral syndrome.  On addendum, the examiner indicated 
assessments of mild degenerative joint disease of the 
lumbosacral spine without neurological deficit and 
patellofemoral pain with no degenerative changes.  

At a hearing before the undersigned in May 1999, the veteran 
testified that he was not currently receiving treatment for 
his left knee.  Transcript, p. 3.  He reported sharp pains 
when bending and squatting, difficulty walking distances 
without use of his cane, pain and weakness.  Transcript, pp. 
3-4, 5-6.  The veteran indicated that he had fallen a couple 
of times due to his knee.  Transcript, p. 5.  He stated that 
he experienced pain in his left knee when he straightened it.  
Transcript, p. 11.  The veteran indicated that he was 
employed with the Postal Service and experienced numbness in 
his legs while on the job.  Transcript, pp. 4-5.  

The veteran testified that he injured his left hip and 
shoulder in an accident during service in Vietnam.  He stated 
that he was paralyzed from the waist down following the 
accident and had broken his left arm.  The veteran indicted 
that he had not been given a diagnosis as to what was causing 
the pain in his shoulder and hip.  Transcript, p. 7.  He 
reported that he had informed a naval doctor of the pain in 
his hip and shoulder prior to retirement and was informed 
that it was probably arthritis.  The veteran testified that 
he his left shoulder would be painful and swollen from time 
to time.  Transcript, p. 8.  


II. Analysis

Evaluation of Left Knee Chondromalacia

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1998).  All benefit of 
the doubt will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (1998).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United Stated Court of 
Veterans Appeals prior to March 11, 1999) (hereinafter, "the 
Court") in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45 
(1998).  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent rating 
under either Diagnostic Code 5260 or 5261, there is no 
additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

Under the Schedule, recurrent subluxation or lateral 
instability of the knee is entitled to a rating of 10 percent 
for slight impairment, a 20 percent for moderate impairment, 
and a 30 percent for severe impairment.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Degenerative arthritis (including 
osteoarthritis or degenerative joint disease) is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When the limitation of motion of the joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applicable for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Limitation of the extension of the leg 
must be at least 10 degrees to warrant a compensable 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  
Limitation of the flexion of the leg must be limited to less 
than 60 degrees for a compensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260. 

In the instant case, following X-ray examination, the VA 
examiner indicated that there were no degenerative changes in 
the left knee.  Although the veteran's private physician 
indicated that the veteran's knee pain "seemed" to be 
arthritic, there is no evidence of record that such was based 
on X-ray examination.  The VA examiner noted full range of 
motion of the left knee, with mild tenderness and very mild 
crepitance.  The veteran reported pain and instability in his 
knee, particularly when bending or walking and testified that 
he experienced pain when extending and bending his knee.  The 
Board, taking into consideration the veteran's reports of 
pain, weakness, and numbness, finds that the veteran's 
symptomatology most closely approximates a 10 percent 
evaluation under the applicable diagnostic codes.  The 
evidence of record preponderates against a moderate 
impairment to the left knee, and no loss of range of motion 
has been demonstrated, which would warrant an evaluation in 
excess of 10 percent.  

Service Connection Generally

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Where certain diseases, such as 
arthritis, are manifested to a compensable degree within the 
initial post-service year, service connection may be granted 
on a presumptive basis.  38 U.S.C.A. §§  1101, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A claim need not be conclusive but only possible to satisfy 
the initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).  

The United States Court of Appeals for the Federal Circuit 
held that, "For a claim to be well grounded, there must be 
(1) a medical diagnosis of a current disability; (2) medical, 
or in certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability. Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is plausible is required."  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) quoting 
Epps v. Brown, 9 Vet. App. 341, 343-344 (1996); see 38 C.F.R. 
§§ 3.303, 3.307, 3.309; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  For the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
See Robinette v. Brown, 8 Vet. App. 69, 75 (1995). 

Service Connection for Left Hip Disorder and Left Shoulder 
Disorder

In the instant case, the veteran has submitted evidence of a 
current disability.  His private physician indicated 
assessments of left hip and shoulder chronic pain, which 
seemed to be arthritic.  There is no evidence of a diagnosis 
of arthritis of the left hip or left shoulder manifest to a 
compensable degree within the initial post-service year 
presumptive period.

The veteran's service medical records contain no complaints, 
opinions, or diagnoses of any left hip or shoulder pain or 
pathology.  The veteran contends that he injured his left 
shoulder and left hip in the same accident in early 1970 in 
which he injured his left arm.  The Board notes that the 
treatment records for this left arm fracture are not of 
record.  The Board also notes that the veteran testified at 
the hearing that he had complained of left hip and shoulder 
pain to a naval doctor and was informed that it was probably 
arthritis.  The Court has recognized that the statement of a 
veteran as to what a doctor told him is insufficient to 
establish a medical diagnosis.  Robinette v. Brown, 
6 Vet. App. 69 (1995).  

In addition, there is no competent medical evidence which 
provides a nexus between the veteran's current left hip and 
left shoulder pain and any incident of service, including the 
accident that caused his service-connected left arm fracture.  
The private physician noted the veteran's history of injury 
in 1971, but noted only that the possible arthritis might be 
traumatic in origin.  Such a vague and uncertain impression 
is not sufficient to well ground the veteran's claim.  The 
Court has held that statements from doctors, which are 
inconclusive as to the origin of a disease, cannot fulfill 
the nexus requirement to ground a claim. See Bloom v. West, 
12 Vet. App. 185 (1999).  Without evidence of inservice 
occurrence and competent evidence of a nexus between any 
incident of service and the veteran's present left hip and 
shoulder pain, the claims cannot be well grounded.  



ORDER

Entitlement to a 10 percent evaluation for service-connected 
left knee chondromalacia is granted.

Entitlement to service connection for a left hip disorder is 
denied.

Entitlement to service connection for a left shoulder 
disorder is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

